Voto particular disidente emitido por el
Juez Asociado Se-ñor Kolthoff Caraballo.
En síntesis, hoy este Tribunal se enfrenta a la disyuntiva en cuanto a si la recomendación que hace la Comisión de Disciplina Judicial (Comisión) en torno a un proceso disci-plinario contra un miembro de nuestra Judicatura debe ser confidencial o debe ser materia de escrutinio público.
*680En los pasados años he reiterado la firme creencia de que nuestro sistema judicial debe propender a una mayor transparencia en sus procesos, de forma tal que se pueda amainar la “seria crisis de legitimación” que ha venido MC-2016-0181 afectando la percepción que tiene nuestro Pueblo sobre la Rama Judicial.(1)
En este contexto, las vistas disciplinarias que celebra la Comisión contra un juez o una jueza contra quien se ha encontrado causa probable para presentar una querella son públicas y, como tal, la Prensa tiene perfecto derecho a cubrirlas y reportar al Pueblo lo allí ocurrido. Por eso no debe existir duda con relación a que el proceso es y debe continuar siendo transparente.
Sin embargo, por las razones que esbozo a continuación disiento de la determinación que hoy toma esta Curia, por entender que el Informe de la Comisión es confidencial en esta etapa de los procedimientos.
La Comisión es un ente adscrito a la Secretaría del Tribunal Supremo y funge como organismo colegiado que dirige los procedimientos disciplinarios y de retiro involun-tario de jueces y juezas del Tribunal de Primera Instancia y del Tribunal de Apelaciones.
Por su parte, el proceso disciplinario contra los jueces y las juezas de los tribunales a quo se encuentra detallado en las Reglas de Disciplina Judicial (Reglas), las cuales esta-blecen la confidencialidad del expediente y del proceso in-vestigativo de la queja contra los jueces y las juezas que componen la Judicatura de nuestro País. En particular, la Regla 10 dispone lo siguiente:
(a) El expediente de la Oficina de Asuntos Legales sobre la evaluación y la investigación de la queja es de naturaleza confidencial.
(e) Tan pronto se le notifique a la jueza o al juez promovido *681la determinación de la Directora o del Director de archivar la queja o de referirla a la Comisión, tanto el informe de investi-gación, sus anejos y la determinación final estarán disponibles para escrutinio público. [...] In re Enmdas. Rs. Disciplina Judicial, 191 DPR 564, 574 (2014).
Como podemos observar, el público no tiene acceso a dicha información hasta tanto “se le notifique a la jueza o al juez promovido la determinación de la Directora o del Director de archivar la queja o de referirla a la Comisión Es decir, el trabajo interno de la Oficina de Asuntos Legales de la Oficina de Administración de los Tribunales (Oficina de Asuntos Legales) mantiene confidencial todo documento y, a su vez, toda impresión mental de parte de los funcionarios de esa Oficina, hasta tanto la decisión haya sido conside-rada y tomada por la persona con autoridad para ello, esto es, el Director Administrativo o Directora Administrativa de los Tribunales. Así pues, una vez el Director o la Directora haya tomado una determinación, ya sea el archivo de la queja o referirla a la Comisión (cuando a su entender la imputación en contra del juez o la jueza tenga mérito) es entonces que las recomendaciones y apreciaciones de dicha Oficina se someten al escrutinio público.
Desafortunadamente, nuestras Reglas no son igual-mente claras en cuanto al Informe de la Comisión que hoy se nos solicita, el cual está íntimamente relacionado con nuestra inherente facultad disciplinaria. Esto nos obliga a hacer un análisis sobre la naturaleza del contenido del In-forme y la idoneidad de que éste mantenga su carácter de confidencialidad en esta etapa de los procedimientos.
Como ocurre con el Informe de Investigación que rinde la Oficina de Asuntos Legales en este tipo de proceso dis-ciplinario, considero que el Informe que presenta la Comi-sión para la consideración del Pleno de este Tribunal, se convierte en público una vez este Foro determina final-mente con relación a las recomendaciones esbozadas en el mismo. Me explico.
Ciertamente, las Reglas nada disponen respecto a si el *682Informe de la Comisión, el cual tiene que incluir recomen-daciones a esta Curia, es confidencial o público. Sin embargo, como vimos, la Regla 10(e) dispone que tan pronto el Director o la Directora tome su determinación basada en el Informe de Investigación que le presenta la Oficina de Asuntos Legales y le notifique al juez promovido o a la jueza promovida, tanto el Informe de Investigación como sus anejos estarán disponibles para escrutinio público.
Como surge claramente, el Informe de Investigación ad-viene a ser público una vez el ente al cual va dirigido toma la determinación, en armonía o no con las recomendaciones. El Informe Investigativo, al igual que el Informe de la Co-misión, cumple una misma función, aunque en etapas distintas. Ambos informes recogen prueba, determinan he-chos, llegan a conclusiones y hacen recomendaciones. Siendo así, y ante el vacío que existe en las Reglas en torno a esta controversia, no encuentro razón para no actuar de la misma manera, ello ante Informes que cumplen la misma función, aunque en etapas distintas.
Así, a partir de la determinación del Director o la Direc-tora, el proceso disciplinario es público. No puede ser de otra manera, pues si estamos dispuestos a permitir que un proceso criminal contra un ciudadano particular esté su-jeto al escrutinio público, no veo cómo es posible que le cerremos las puertas y se atienda bajo sombras la conducta de los miembros de nuestra Judicatura. Por ello, no tengo objeción alguna en que este Informe de la Comisión se so-meta al escrutinio público una vez esta Curia haya tomado una determinación respecto a la querella presentada.

 Voto de conformidad del Juez Asociado Señor Kolthoff Caraballo en ASPRO et al., Ex parte, 191 DPR 490, 493 (2014).